Citation Nr: 1449282	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye injury. 


REPRESENTATION

Appellant (the Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at two hearings before VA personnel.  The first was a formal RO hearing held in August 2011 and the second was a videoconference hearing before the undersigned Veterans Law Judge held in July 2013.  A complete transcript of each hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.


FINDINGS OF FACT

1.  A January 2002 rating decision denied the Veteran service connection for a right eye injury finding there was no nexus between the diagnosed right eye condition, double vision, and the Veteran's military service.   

2.  The Veteran did not appeal the January 2002 rating decision or submit new and material evidence within a year of notice, so it became final.

3.  Evidence received since the January 2002 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  



CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the Veteran's claim of entitlement to service connection for a right eye injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013);  38 C.F.R. § 3.156(b) (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a right eye injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening for New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, a previously denied claim may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board in such claims is whether new and material evidence has been presented to reopen the claim.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the RO by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);

In the January 2002 rating decision, the RO denied the Veteran entitlement to service connection for a right eye injury due to a lack of nexus.  At the time, the VAMC treatment records noted that the Veteran had double vision.  However, there was no evidence linking the current double vision condition to military service.  The Veteran did not submit any additional evidence in the matter or a notice of disagreement within one year, and that decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In July 2007, the Veteran filed a claim to reopen his previous claim, which was denied by the RO in a February 2009 rating decision; the Veteran has since appealed.


A.  Evidence Considered in the Final January 2002 Rating Decision  

Evidence of record at the time of the January 2002 rating decision included the Veteran's service treatment records (STRs), post-service treatment records including records from the Biloxi VA Medical Center, and statements by the Veteran in support of his claim. The Veteran's STRs are silent for any complaints or treatment for a right eye injury upon entrance and during active service.  Upon separation, the Veteran had normal 20/20 vision.  The Veteran's private treatment records failed to establish the existence of an eye condition and focused on other impairments.  The VA treatment records noted that the Veteran had double vision.  In his statements, the Veteran reported that he was hit in the right eye while playing sports resulting in having to wear an eye patch, which is the cause of his current vision problems.   



B.  Evidence Submitted Since the January 2002 Rating Decision

Since the January 2002 final decision, the Board has received, in relevant part, updated VA Medical Center (VAMC) treatment records, Social Security Administration (SSA) records, and the Veteran's hearing testimony from hearings held in August 2011 and July 2013.  The SSA records primarily contained VAMC treatment records from 2007 and 2008.  This evidence is considered new since it was not existence at the time of the January 2002 decision.  

In addition to the new evidence listed above, the Veteran sent VA copies of his service treatment records as proof of service connection.  However, these records are not new evidence since these records were already of record at the time of the prior final decision.  Accordingly, these records cannot be considered new evidence for the purposes of reopening.  

With the relevant new evidence identified, the Board next evaluates whether there is sufficient evidence to reopen the Veteran's claim.  


C.  Analysis

In the January 2002 rating decision, the RO determined that the Veteran had double vision and referred to that impairment as a current disability.  Although double vision is not readily seen in VAMC treatment records since the January 2002 rating decision, he has been diagnosed with a number of impairments affecting his eyes including presbyopia, astigmatism, hypermetripiea, cortical cataracts, glaucoma, and dry eyes.  Notwithstanding these diagnoses, there is no evidence that relates any of these eye impairments and their effect on the right eye, to the Veteran's military service.  

The Veteran came to the Montgomery, Alabama VAMC on multiple occasions in late December 2011 and early to mid-2011 for issues related to his right eye.  In December 2010, the Veteran came to the emergency room with right eye pain and bleeding.  He reported feeling as if something was moving around.  In a March 2011 annual examination, the Veteran reported blurry vision and trouble with seeing objects up close in his right eye.  In both evaluations, no medical professional attributed the cause of the Veteran's symptoms to military service.  Other causes were determined for the Veteran's symptoms. In a June 2011 VAMC examination, the examiner related the Veteran's eye pain to conjunctivitis ("pink eye"), an acute infection of the eye.  The March 2011 eye examiner related the Veteran's blurred vision to needing a different glasses prescription, and subsequently changed the Veteran's prescription.  To ascertain if there were any gaps within the record, the undersigned VLJ asked the Veteran if his treating physician had ever made an opinion linking his claimed right eye disability and military service.  He plainly said, "no."  The lack of any medical professional in making a positive statement of nexus weighs heavily against the Veteran's claim to reopen.  

Another factor that weighs against his claim to reopen, is the significant gap in the record where the Veteran has no visual impairment, which indicates his conditions are relatively recent and/or acute.  For example, a November 2007 consultative physical examination report, submitted with the Social Security Administration records, demonstrated that the Veteran had normal vision.  The examiner noted that he had normal eyes with no visible abnormalities bilaterally. The examiner also noted the Veteran's history was negative for blurred vision, irritation, burning, pain, discoloration, drainage, excessive tearing, vision, loss photophobia, conjunctival swelling or orbital edema.  The VAMC records close in time to this examination report did not discuss or note any issues with the Veteran's eye, which calls into question the existence of a current right eye disability, with some of the issues appearing to be acute.  

The Board also considered the Veteran's hearing testimony at both the RO and Board level in determining whether the claim should be reopened.  In both hearings, the Veteran reiterated previous statements about how he developed a right eye injury, as well as presented some additional instances when he had treatment for his eye albeit vague.  While the Board acknowledges that lay evidence may be sufficient to establish a nexus in some instances, in this case, his testimony alone cannot establish a clinical diagnosis of the cause of these symptoms as the evidence does not indicate that the Veteran is a trained medical professional..  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).

Other new evidence received of record including statements from Dr. D. B., and from the Memorial Hospital at Gulfport is unrelated to the present claim.  These records do not discuss any eye impairments noted above and focus on the Veteran's right knee disability, and history of blood clots.  

Ultimately, the Veteran's claim is still missing new evidence that would provide even a remote link between a right eye disability and the Veteran's military service.  Without such evidence, the Board is unable to reopen the Veteran's service connection claim.   If the Veteran is able to provide such evidence at a future date, VA would be happy to entertain that new evidence.  However, for now, this claim for reopening is denied.  See 38 U.S.C.A. § 5108.


II.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The notice requirements of the VCAA were met.  VA sent the Veteran letters in November 2007 and December 2008 prior to the February 2009 rating decision  advising the Veteran of what is required to substantiate service connection claim, VA's respective duties for obtaining evidence as well as the process to reopen of claims based on new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   Thus, notification requirements of the VCAA have been satisfied.  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that she is aware of how to substantiate his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and personnel and treatment records, post-service treatment records from VA and private treatment sources and records from the Social Security Administration. 

The Veteran was also provided with a hearing before the Board in July 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. 23 Vet. App. 488 (2010).  The duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, his representative at that time. The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed right eye injury, specifically regarding any relation to his active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board notes that the duty to assist does not extend to providing the Veteran an examination in the instant case.  The duty to provide a VA examination for a medical nexus opinion only arises once there is new and material evidence to reopen a previous and finally decided claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because the Board finds no new and material evidence to reopen his claim, there is then no requirement to have him examined for a medical nexus opinion.  
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Since new and material evidence has not been submitted, the claim for service connection for a right eye injury is not reopened.  The appeal is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


